Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 18, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In re:                                                             No. 48896-5-II

 KCN,
                                Child,                        UNPUBLISHED OPINION

 CME,
                                Appellant,

 JCE,
                                Petitioner,

 and

 ILH,

                                Respondent.

          BJORGEN, C.J. — CME (mother) and ILH (father) are the biological parents of KCN,

born in March 2011. CME married JCE when KCN was one year old. In December 2014, CME

and JCE filed a petition to terminate ILH’s parental rights as to KCN and to permit JCE to adopt

her. Following a bench trial, the trial court entered an order denying CME and JCE’s petition.

CME appeals, asserting that (1) several of the trial court’s factual findings are unsupported by
No. 48896-5-II


the evidence at trial, and (2) the trial court abused its discretion by denying the petition for

termination of parental rights. We affirm.

                                               FACTS

        CME and ILH were in an “on again/off again” relationship prior to CME finding out that

she was pregnant in July 2010. Report of Proceedings (RP) (Mar. 8, 2016) at 38. The

relationship ended around the time when CME told ILH that she was pregnant. CME did not

request, and ILH did not provide, any financial or other support during her pregnancy. CME told

ILH that the baby would be born sometime in March 2011. CME did not, however, tell ILH

when she had gone into labor or that KCN had been born. Instead, ILH found out about KCN’s

birth from friends or social media. CME did not list ILH as the father on KCN’s birth certificate.

ILH expressed his desire to set up regular visitation with KCN, but CME and ILH never

arranged a visitation schedule.

        According to CME, ILH visited KCN approximately 10 times in the year following her

birth. Some of the visits were scheduled by agreement, while other visits were not. According

to ILH, he had visited KCN at least a couple times per week during the first year after her birth.

The parties agree that ILH’s last in-person visit with KCN was in February 2012.

        CME married JCE in June 2012. In December 2011, CME sent ILH a message through

social media stating, “Don’t bother asking to see her because you are not welcome to see her.

We are moving in March and you will never see us again.” RP (Mar. 8, 2016) at 76. CME

moved in April 2011 and did not inform ILH of her new address. ILH continued to contact CME

about visiting KCN, but CME did not always respond to ILH’s communications. When CME

did respond to ILH’s requests for visitation after February 2012, she did not provide him with

any time or place for a visit.



                                                   2
No. 48896-5-II


          In May 2012, CME asked ILH to terminate his parental rights so that JCE could adopt

her. In 2014, ILH sought to establish paternity of KCN through the Department of Social and

Health Services Division of Child Support (Department). The Department informed CME of

ILH’s efforts to establish paternity. Also in 2014, ILH attempted to set up mediation with CME,

but CME believed that mediation was pointless, since ILH refused to terminate his parental

rights.

          On December 2, 2014, CME and JCE filed a petition to terminate ILH’s parental rights

and allow JCE to adopt KCN. On April 10, 2015, after ILH’s paternity had been determined,

ILH filed a counter-petition to establish a residential schedule/parenting plan and for a child

support order. On September 14, 2015, the superior court entered an order denying ILH’s

request to consolidate his counter-petition with the termination action. The September 14 order

further provided that the termination action would be determined prior to addressing the counter-

petition to establish a residential schedule/parenting plan and for a child support order. The

order also provided that the court would not entertain any motions to change KCN’s residential

time with the parties.

          Following a bench trial at which witnesses testified consistently with the facts set forth

above, the trial court entered a final order denying CME and JCE’s termination petition and

setting aside the September 14, 2015 order with respect to hearing motions for

visitation/residential time. The final order provided the following findings of fact:

          1.     The child in these proceedings is now 4 years of age.
          2.     The child has been in the custody of the mother since birth and has resided
                 together with the stepfather since shortly after the child was born.
          3.     The natural father has been sporadically involved during the child’s first
                 year or so of life. There is a dispute as to how much, but the Court finds
                 that there were some limited visits that took place by agreement.
          4.     The father has not voluntarily contributed any significant financial support
                 and there has never been any order of child support established.

                                                    3
No. 48896-5-II


       5.      The child knows of the father, however, there has been no in-person contact
               for nearly three years, during most of which there have been ongoing efforts
               by the mother to have the father sign away his rights.
       6.      The mother indicated consistently that she volunteered little information to
               the father, not even that she was going to the hospital to have the child. In
               her words “she didn’t tell him because he didn’t ask.”
       7.      The mother did not name him on the child’s birth certificate as she felt the
               child only had one parent.
       8.      At one point the mother indicated to the father that she was moving and he
               would not see the child again.
       9.      Sometime during 2013 the mother and stepfather began efforts to push for
               the father to voluntarily relinquish his rights so the adoption could go
               forward. Subsequent to that decision, there has been no in person contact
               between the child and natural father.
       10.     There is evidence that the only agreement regarding the child that would be
               acceptable to the mother after that decision would need to include a
               relinquishment of the natural father’s rights.
       11.     The father alleges he made attempts to contact the mother and she would
               not respond. The text messages introduced into evidence by both parties
               bears this out.
       12.     There was no move by anyone to formally establish paternity until fall of
               2014. The legal establishment of paternity would be a necessary condition
               precedent to the father enforcing visitation.
       13.     Once paternity was established, the court stopped further proceedings to establish
               visitation in September, 2015 until this termination trial could be heard.

Clerk’s Papers (CP) at 14-15. CME appeals the trial court’s order denying the petition to

terminate ILH’s parental rights.

                                           ANALYSIS

                               I. CHALLENGE TO FINDINGS OF FACT

       CME contends that the trial court’s findings of fact 1, 3, 5, 9, 10, and 11 are unsupported

by substantial evidence in the record.1 We agree in part, disagree in part, and hold that those

challenged findings lacking substantial evidence in support were immaterial to the trial court’s



1CME also assigns error to “unnumbered findings contained in the court[’]s analysis of the
case.” Br. of Appellant at 1. CME does not, however, present any argument or citations to
authority in support of this assignment of error. Accordingly, we do not consider it. Cowiche
Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (Appellant waives
assignments of error unsupported by argument or authority).
                                                 4
No. 48896-5-II


conclusion that CME had failed to prove by clear, cogent, and convincing evidence the

requirements for termination of ILH’s parental rights under RCW 26.33.120.

       We review the trial court’s challenged findings of fact to determine if they are

“‘supported by substantial evidence and, if so, whether the findings as a whole sustain the

challenged conclusion of law.’” In re Welfare of Sego, 82 Wash. 2d 736, 743, 513 P.2d 831 (1973)

(quoting Hollingbery v. Dunn, 68 Wash. 2d 75, 82, 411 P.2d 431 (1966)). “Substantial evidence is

evidence sufficient to persuade a fair-minded rational person of the truth of the declared

premise.” In re Welfare of A.B., 181 Wash. App. 45, 59, 323 P.3d 1062 (2014). Unchallenged

findings of fact are verities on appeal. State v. B.J.S., 140 Wash. App. 91, 97, 169 P.3d 34 (2007).

       We determine whether substantial evidence supports a challenged finding in light of the

applicable burden of proof, which here was clear, cogent, and convincing evidence. In re Sego,
82 Wash. 2d at 738-39; In re Adoption of K.M.T., 195 Wash. App. 548, 558, 381 P.3d 1210 (2016),

review denied, 187 Wash. 2d 1010 (2017); RCW 26.33.120. In other words, the question before us

is not merely whether there is substantial evidence to support the trial court’s challenged findings

but whether there is substantial evidence to support the findings under the clear, cogent, and

convincing standard. In re Sego, 82 Wash. 2d at 739. “Clear, cogent, and convincing evidence

exists when the ultimate fact in issue is shown to be ‘highly probable.’” In re A.B., 181 Wn.

App. at 59 (internal quotations omitted) (quoting In re Sego, 82 Wash. 2d at 739). We defer to the

fact finder on issues of witness credibility and the evidentiary weight. In re Sego, 82 Wash. 2d at

739-40.

       CME first challenges the trial court’s finding of fact 1, which stated, “The child in these

proceedings is now 4 years of age.” CP at 14. CME asserts that this finding is unsupported by

substantial evidence because KCN had turned 5 between the conclusion of trial on March 9,



                                                 5
No. 48896-5-II


2016 and the date of the trial court’s final order on March 25, 2016.2 Although CME is correct

that KCN had recently turned 5 years of age on the date the trial court entered its findings of fact,

we do not discern how this error had any material effect on its determination that CME had

failed to meet the requirements to terminate ILH’s parental rights under RCW 26.33.120. CME

argues that the error was significant because KCN’s age was relevant to the extent of ILH’s

absence from her life. But this short gap of time was not a matter for the trial court’s

consideration in determining whether ILH had failed to perform parental duties because the gap

of time occurred after the evidentiary phase of trial. Moreover, ILH cannot be faulted for failing

to visit with KCN after September 14, 2015, as he was prevented from doing so by court order.

Accordingly, any error in finding that KCN was 5 years old at the time of the ruling was

harmless.

       Next, CME challenges finding of fact 3, which stated, “The natural father has been

sporadically involved during the child’s first year or so of life. There is a dispute as to how

much, but the Court finds that there were some limited visits that took place by agreement.” CP

at 15. Substantial evidence supports this finding. CME testified that ILH had visited with KCN

at her home approximately 10 times and that “[t]here were a couple of times where it was

scheduled, where we had agreed for him to come over, but none were very consistent.” RP (RP)

(Mar. 8, 2016) at 42.

       CME also challenges the portion of finding of fact 5 that stated, “The child knows of the

father.” CP at 15. CME argues that this finding is unsupported because the evidence at trial

showed that ILH did not have any contact with KCN after February 2012. However, both CME



2 The trial court entered its findings, conclusions, and ruling on March 25, 2016, but not in the
form of a final order. The trial court later entered its final order on April 13, 2016 nunc pro tunc
to March 25, 2016.
                                                  6
No. 48896-5-II


and JCE provided testimony supporting the trial court’s finding that KCN knows of ILH as her

biological father. CME testified that she and JCE have explained, and that KCN understands,

ILH is her biological father. For example, CME stated at trial, “[I]f you were to ask [KCN] who

made you, she’d say, ‘Mommy and [ILH],’ whereas she knows that [is] different for her sister,

where daddy and mommy made sister.” RP (Mar. 8, 2016) at 65. JCE similarly testified that he

and CME do not hide the fact that ILH is KCN’s biological father and “have spoke to her about

him a numerous amount of times [and have] showed her a picture of him on Facebook.” RP

(Mar. 8, 2016) at 128. CME’s claim that this finding is unsupported by substantial evidence in

the record is meritless.

       Next, CME challenges finding of fact 9, which stated:

       Sometime during 2013 the mother and stepfather began efforts to push for the
       father to voluntarily relinquish his rights so the adoption could go forward.
       Subsequent to that decision, there has been no in person contact between the child
       and natural father.

CP at 15. CME argues that this finding is unsupported because ILH did not have any in-person

contact with KCN after February 2012, and the finding suggests that ILH’s last in-person contact

occurred in 2013. This finding appears to contain an error in that the uncontroverted evidence at

trial showed that CME and JCE began their efforts for ILH to voluntarily relinquish his parental

rights in 2012, not 2013. However, CME fails to show that this error was material to the trial

court’s ruling denying her petition. CME argues only that the finding’s misstatement of the year

as 2013 as opposed to 2012 significantly impacted the court’s ability to believe that KCN knew

of ILH. But, as addressed above, CME and JCE provided testimony supporting the trial court’s

finding that KCN knew of ILH. Further, apart from the date of 2013, the substance of this

finding is correct in that the uncontroverted evidence at trial showed that ILH did not have any in

person contact with KCN after CME and JCE began efforts for ILH to voluntarily relinquish his

                                                7
No. 48896-5-II


parental rights. Accordingly, any error in the date of those efforts is harmless and does not

materially affect the trial court’s conclusion that CME failed to meet her burden for termination

under RCW 26.33.120.

       Next, CME challenges finding of fact 10, which stated, “There is evidence that the only

agreement regarding the child that would be acceptable to the mother after that decision would

need to include a relinquishment of the natural father’s rights.” CP at 15. CME argues that this

finding is misleading because it does not provide a date range in which she refused to consider

visitation. But when read in context with the previous finding, the trial court was clearly

referring to the date that CME and JCE made the decision to persuade ILH to voluntarily

relinquish his parental rights. Although as addressed above, the trial court found that CME and

JCE began such efforts in 2013, contrary to the uncontroverted evidence that the efforts began in

2012, that error, if anything, is favorable to CME as it truncates the amount of time that she was

not amenable to ILH visiting with KCN.

       CME also argues that finding of fact 10 fails to consider the lack of testimony by ILH

that he was attempting to engage with KCN during that time period. Even assuming for the sake

of argument that this is a valid basis upon which to overturn the finding, evidence at trial showed

that ILH was attempting to engage with KCN during this time period. An exhibit was admitted

at trial showing that ILH had contacted CME about visiting KCN in 2013. ILH also testified that

he went to CME’s place of employment to speak with her about KCN and that he tried to set up

mediation with CME in 2014 to resolve their differences. CME testified that mediation was

pointless if ILH was refusing to relinquish his parental rights. Accordingly, CME’s arguments

with respect to finding of fact 10 lack merit.




                                                 8
No. 48896-5-II


       Finally, CME challenges finding of fact 11, which stated, “The father alleges he made

attempts to contact the mother and she would not respond. The text messages introduced into

evidence by both parties bears this out.” CP at 15. CME argues that this finding is unsupported

for two reasons. First, CME contends that evidence of the text messages was introduced only by

ILH. Although CME is correct on this point, she does not argue, and we cannot conclude, that

this error materially affected the trial court’s termination ruling. Second, CME contends that the

text messages fail to show that ILH was texting her for the purpose of contacting KCN.

However, the finding does not state that ILH was contacting CME for this purpose, only that ILH

was contacting her and that she did not respond. Moreover, several of ILH’s communications

explicitly reference KCN. Even if the communications did not explicitly reference KCN, ILH

testified that the purpose of sending his text and Facebook messages to CME was to

“communicate and schedule a time to see our daughter.” RP (Mar. 9, 2014) at 24. Accordingly,

substantial evidence supports finding of fact 11.

        II. THE TRIAL COURT DID NOT ABUSE ITS DISCRETION BY DENYING THE PETITION

       CME contends that the trial court abused its discretion by denying the termination

petition because it failed to address factors relevant to a determination of parental unfitness and

because no reasonable fact finder would have found that CME did not meet her burden of proof

for termination of ILH’s parental rights. We disagree.

       RCW 26.33.120(1) provides in relevant part:

       [T]he parent-child relationship of a parent may be terminated upon a showing by
       clear, cogent, and convincing evidence that it is in the best interest of the child to
       terminate the relationship and that the parent has failed to perform parental duties
       under circumstances showing a substantial lack of regard for his or her parental
       obligations and is withholding consent to adoption contrary to the best interest of
       the child.




                                                    9
No. 48896-5-II


       The threshold inquiry under RCW 26.33.120(1) is whether the petitioner has shown by

clear, cogent, and convincing evidence that the parent “has failed to perform parental duties

under circumstances showing a substantial lack of regard for his or her parental obligations.” In

re H.J.P., 114 Wash. 2d 522, 531, 789 P.2d 96 (1990); In re K.M.T., 195 Wash. App. at 558. “The

trial court must resolve this issue before it can address the child’s best interest.” In re K.M.T.,
195 Wash. App. at 558 (citing In re H.J.P, 114 Wash. 2d at 531). Parental obligations under RCW

26.33.120 are commonly understood to include these minimum elements:

       (1) express love and affection for the child; (2) express personal concern over the
       health, education and general well-being of the child; (3) the duty to supply the
       necessary food, clothing, and medical care; (4) the duty to provide an adequate
       domicile; and (5) the duty to furnish social and religious guidance.

In re Adoption of Lybbert, 75 Wash. 2d 671, 674, 453 P.2d 650 (1969); see also In re H.J.P., 114
Wash. 2d at 531.

       Because a trial court is in the best position to determine whether the evidence shows a

parent has demonstrated a “substantial lack of regard for his or her obligation to his or her child,”

we will not disturb a trial court’s ruling under RCW 26.33.120 absent an abuse of discretion. In

re Webb’s Adoption, 14 Wash. App. 651, 657, 544 P.2d 130 (1975) (analyzing former

abandonment statute, RCW 26.32.040); see also In re Custody of L.M.S., 187 Wash. 2d 567, 574,

387 P.3d 707 (2017) (applying abuse of discretion standard to review of nonparental custody

determinations under chapter 26.10 RCW); and In re Custody of Shields, 120 Wash. App. 108,

119-20, 84 P.3d 905 (2004) (“A trial court’s custody disposition will not be disturbed on appeal

absent a manifest abuse of discretion.”), reversed on other grounds, 157 Wash. 2d 126, 136 P.3d
117 (2006). A trial court abuses its discretion when its decision is based on untenable grounds or

made for untenable reasons. In re L.M.S., 187 Wash. 2d at 574.




                                                  10
No. 48896-5-II


       CME argues that the trial court abused its discretion in denying her termination petition

because it did not specifically address the parental obligation factors discussed in Lybbert, 75
Wash. 2d at 674 and again in H.J.P., 114 Wash. 2d at 531. Although Lybbert and H.J.P. state that

these five factors are relevant to the trial court’s determination of whether a parent has failed in

his or her parental obligations under RCW 26.33.120, CME does not cite any case standing for

the proposition that these factors are dispositive, exclusive, and mandatory to such

determination.

       In addition, in reaching the threshold determination for termination under RCW

26.33.120, a trial court does not merely look to whether a parent has failed in his or her parental

duties, but must further analyze whether such failure was made “under circumstances showing a

substantial lack of regard for his or her parental obligations.” RCW 26.33.120(1) (emphasis

added); In re K.M.T., 195 Wash. App. at 564 (reversing termination determination because trial

court failed to find that “parent’s failure to perform parental duties was [made] under

circumstances showing a substantial lack of regard for those duties.”). Here, the trial court’s

analysis acknowledged that ILH had deficiencies in performing parental duties but found that

CME failed to show by “clear, cogent and convincing evidence that the father has failed to

perform parental duties under circumstances showing a substantial lack of regard for his or her

parental obligations.” CP at 18 (emphasis omitted). In light of the trial court’s factual findings

about CME hindering ILH’s ability to visit KCN despite his attempts to do so, we cannot

conclude that the trial court abused its discretion by finding that CME had failed to meet her




                                                 11
No. 48896-5-II


burden of proof for termination. Accordingly, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      BJORGEN, C.J.
 We concur:



 WORSWICK, J.




 JOHANSON, J.




                                                 12